Denied and Opinion Filed November 21, 2018




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00905-CV

      IN RE UNIVERSAL HEALTH SERVICES, INC., UHS OF DELAWARE, INC.,
                  HICKORY TRAIL HOSPITAL, L.P., Relators

                  Original Proceeding from the 191st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-15-04290

                              MEMORANDUM OPINION
                           Before Justices Bridges, Brown, and Boatright
                                    Opinion by Justice Bridges
        Before the Court is relators’ petition for writ of mandamus in which they complain the trial

court erred by denying their motion to dismiss and motion to strike real parties designated expert,

Dr. William Reid and by granting real parties’ motion for leave to designate an expert out of time.

To be entitled to mandamus relief, a relator must show both that the trial court has clearly abused

its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148
S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we conclude

relators have not shown they are entitled to the relief requested. Accordingly, we deny relators’

petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the petition if the

court determines relator is not entitled to the relief sought).

                                                     /David L. Bridges/
                                                     DAVID L. BRIDGES
                                                     JUSTICE
180905F.P05